Order entered March 31, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01253-CV

   G.T., L.T., INDIVIDUALLY AND A/N/F OF THE MINOR O.T., ET AL., Appellants

                                                 V.

                         DARIUS MCCLINTON-HUNTER, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-01692-2013

                                             ORDER

       Before the Court is appellants’ joint motion to restrict public access to the appellate

record, the briefs, and any documents that contain, mention or allude to the contents of the minor

appellants’ forensic interviews and deposition transcripts. As their basis for their request to

restrict access to the briefs and any documents referring to the contents of the interviews and

depositions, appellants rely on the trial court’s mutual protective order restricting public access

to the depositions and interviews. As their basis for their request to restrict access to the record,

they assert the record contains sensitive information regarding both minor appellants. Although

directed to file a response, appellee has not responded.

       We have reviewed the briefs and other documents filed in the appeal and have found no

references to the contents of the depositions or forensic interviews. We have also reviewed the
appellate record and have found it consists of unsealed trial court documents and argument made

in open court. Given this and appellee’s failure to present argument in opposition to appellants’

motion, we DENY the motion without prejudice to refiling a motion specifying (1) the particular

brief or document referencing the contents of the depositions or forensic interviews and (2) that

part of the record containing sensitive information concerning appellants and sealed by the trial

court.



                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE